DETAILED ACTION
This action is responsive to communications filed 28 November 2021.
Claims 1-12 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
From the claimed feature of “the specific group is formed before the chat room is created”, it is inferred that the specific group corresponds neither to the group participating in the chatroom, nor the sub-group participating in private conversation among the members of the group participating in the chatroom. Rather, the specific group may be, for example, a specific organization such as a company, an association, a café, a blog, or a club. Further group data (e.g., profile and location of other users of the specific group, team information included in the specific group, information of stores related to the specific group. See Remarks pages 7-8.
specific group being a specific ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim as recited denotes a specific group within a chat room, and nowhere does the claim define that the specific group belongs to a specific organization such as a company, association, café, blog, or a club, nor the data retrieved related to such organizations. The claims are given their broadest reasonable interpretation, and whilst the claims are interpreted in light of the specification, the limitations from the specification are not read into the claims. As such, nowhere in the claims does it define the specific group as being a specific organization.
Neither Zhou, George nor Herold disclose such specific group formed before the chat room is created, and the client bot providing only group data related to the specific group only to the user enrolled in the specific group among all participants in the chat room. See Remarks page 9.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. The limitations, under broadest reasonable interpretation, denote forming a group prior to creating a chat room and displaying a bot and bot response only to a user in a group, e.g. with the bot, therefore Zhou at least discloses and/or teaches a chat session where at least a bot and clients a and b participate, and wherein any number of bots and/or users can participate, see [0021] [FIG. 2], and displaying the response and the bot in the chat room to the first user, e.g. as seen in the 
Neither Zhou, George nor Herold disclose “the specific group is formed in the chat service or in an external service of the chat service before the chat room is created, the client bot is available to the first user terminal in the chat room since the user of the first user terminal is the group member. See Remarks page 10.

35 U.S.C. 101 Claim Interpretation
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
This application includes one or more claim limitations that recites “application stored in a medium,” but are nonetheless being interpreted as not being a signal per se as it is viewed in association with hardware. A storage medium in association with a hardware component falls within a statutory category as it possesses concrete structure that qualifies as a device or part under the definition of a machine, or a tangible article or commodity under the definition of a manufacture.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 11 recite “displaying received group data, users of the first and second user terminals and the client bot in the chat room displayed on the first user terminal, wherein the user of the first user terminal is one of group members of the specific group, wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data and the client bot”, (claims 1-9 terminology similar) “group data display configured to display the received group data, users of the user terminal and another user terminal and the client bot in the chat room on the user terminal, wherein the user of the user terminal is one of group members of the specific group, wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the received group data and the client bot”. Upon careful examination of the specification for support regarding these features, support was not found regarding the claims. 
In example, the specification on [pg. 7, ls. 30-pg. 8, ls. 1] if a user not joining the specific group 101 participates in the chat room in addition to the users 102-1 to 102-4 joining the specific group 101, the client bot 103 may be displayed only to the users 102-1 to 102-4 participating in the chat room. Further, the specification on [pg. 8, ls. 30-pg. 9, ls. 4] however, a participant allowed to acquire the group data may be limited to the users 102-1 to 102-4 joining the specific group 101. Meanwhile, a participant not joining the specific group 101 may acquire the group data related to the specific group 101 using the client bot 103 participating in the chat room only when satisfying a specific requirement (a 
Further, regarding the dependent claims, by virtue of dependencies of the claims that depend on each of these independent claims suffer the same faults deemed by the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US-20050138132-A1) hereinafter Zhou in view of George et al. (US-20100005402-A1) hereinafter George in view of Herold et al. (US-7603413-B1) hereinafter Herold further in view of Govindraj (US-20160231888-A1).
Regarding claim 1, Zhou discloses:
A method of providing a chat service, the method comprising: 
transferring, for a first user terminal, input data related to a specific group to a server ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B (e.g. group chat), user devices such as computer, PDA, or phone), wherein the input data includes a command and a keyword for requesting group data related to the specific group to a client bot related to the specific group through a chat room ([FIGs. 4-5] [0060] legitimate runtime inputs from the client for state are defined by a set of keywords specified by the Bot definition XML, e.g. name, address, email address, job description, etc. [FIG. 2] [0027-0029] e.g. “What is Joe’s Telephone number?”, a question, where “212-555-1234” is entered by Bot A in response to the first message (i.e. keyword of telephone and what is the number as a command, e.g. request for an answer from the bot)), in which the client bot, the first user and a second user terminal participate ([FIG. 2] session 202 comprising Clients A * B and bots A & B in participant field 204; message 206 [0021] any number of users and/or Bots communicating through an instant messaging server); 
receiving, for the first user terminal, group data corresponding to the input data from the server ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window); and 
displaying the received group data, users of the first and second user terminals and the client bot in the chat room displayed on the first user terminal, wherein the user of the first user terminal is one of group members of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot), e.g. first user in the specific group), 
the specific group is formed in the chat service or in an external service of the chat service before the chat room is created ([0027; FIG. 2] item 204, participants of session, e.g. group members; the specific group, formed in the message session, e.g. chat service [0021] IM clients, such as user a and bot a are able to establish sessions between each other (i.e. group formed prior to session) [0025] e.g. initiated by inviting another client to the session [0026] bots become participating members of IM sessions just like any other client or user (i.e. user a wants bot a in chat room is creating the group he wishes to contact prior to creation of room, and invites bot to join room to chat within the chat room)),
the client bot is available to the first user terminal in the chat room since the user of the first user terminal is the group member ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat, (i.e. displayed to user a is equated to available to user A in the chat room))
the server is configured to operate a service related to the specific group ([0025; FIG. 1] instant messaging (IM) sessions through server 102, e.g. IM session operable by server, via "one of the many methods known to practitioners in the relevant arts") and transfer the group data retrieved from a group database in response to the input data to the user terminal through the client bot ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat; wherein the response is entered by Bot A; e.g. transferring the group data to the user terminal through the client bot [0076] e.g. searching for an employee phone number from a Bot, and return with search results [0056] e.g. from a search system (i.e. database)), and
Zhou does not explicitly disclose:  
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data and the client bot,

However, George discloses:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the client bot
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Herold discloses:
 ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to exchange messages privately between the BOT and chat participants, not perceivable by other chat participants (Herold, [col. 7, ls. 48-64]).
Zhou-George-Herold do not explicitly disclose:
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Govindraj discloses:
the client is automatically set as a friend of the group members joining the specific group ([0161] when a user joins a group a group contact list is automatically added to the new member’s communication interface, wherein contacts are equated to as friends), based on information related to the specific group extracted from information of the group members ([0161] contact list is automatically added to the new member’s communication interface, e.g. based on a user joining a group (i.e. user join information causes automatic adding of contacts/friends)) or the information related to the specific group being directly input by the group members.

Regarding claim 2, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the chat room is created when the user of the first user terminal selects the client bot, or invites the client bot or a friend of the first user terminal ([0025] IM sessions are initiated by a client's inviting another client to enter into an instant messaging communications session).
Regarding claim 4, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is automatically or manually set as a friend of the first user terminal in response to the first user terminal joining the specific group ([0025-0026] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session; bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session).
Regarding claim 5, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is set as a friend of the first user terminal based on information related to the specific group or information related to the first user terminal when the first user terminal joins the ([0025] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session [0026] bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session; and where a user can customize their operating environment (e.g. information related to the group or user terminal) to automatically include one or more bots in the session).
Regarding claim 6, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the client bot is set as a friend of the first user terminal in response to the first user terminal selecting the client bot registered as a virtual friend or using an official account when the first user terminal joins the specific group ([0025] IM sessions initiated by a client's inviting another client into a session, e.g. inviting to join a groupchat via selection of the bot; a bot; to initiate a messaging session [0026] bots can be invited into one or more sessions, or the server can automatically include bots for participation, e.g. a friend in participation of a messaging session; and where a user can customize their operating environment (e.g. information related to the group or user terminal) to automatically include one or more bots in the session [0023] users log on to the instant messaging server, wherein logging in requires an official account).
Regarding claim 7, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above, 
Zhou discloses:
wherein the input data comprises an instruction based at least one word to acquire the group data related to the specific group ([0029] "what" is a question from user A; e.g. the input data comprising an instruction (query) to acquire group data (joe's telephone number)).

The method of claim 1, as set forth above, 
Zhou discloses:
wherein the displaying of the received group data in the chat room comprises displaying organization information or group member information of the specific group related to the client bot ([FIG. 2] item 202 message session of group comprising participants 204 (clients a-b, bots a-b) comprising messages 206-222; e.g. a display of received group data comprising group member information of the specific group related to the client bot).
Regarding claim 9, Zhou discloses:
A method of providing a chat service, the method performed by a server, the method comprising: 
receiving, from a first user terminal, input data including a command and a keyword for requesting group data related to the specific group to a client bot of a specific group through a chat room ([FIGs. 4-5] [0060] legitimate runtime inputs from the client for state are defined by a set of keywords specified by the Bot definition XML, e.g. name, address, email address, job description, etc. [FIG. 2] [0027-0029] e.g. “What is Joe’s Telephone number?”, a question, where “212-555-1234” is entered by Bot A in response to the first message (i.e. keyword of telephone and what is the number as a command, e.g. request for an answer from the bot)), in which the client bot, the first user terminal and a second user terminal participate ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein the server receives from the user terminal, input data; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B); 
([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window); 
displaying the group data, users of the first and second user terminals and the client bot in the chat room on the first user terminal, wherein the user of the first user terminal is one of group members  of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot), e.g. first user in the specific group),
the specific group is formed in the chat service or in an external service of the chat service before the chat room is created ([0027; FIG. 2] item 204, participants of session, e.g. group members; the specific group, formed in the message session, e.g. chat service [0021] IM clients, such as user a and bot a are able to establish sessions between each other (i.e. group formed prior to session) [0025] e.g. initiated by inviting another client to the session [0026] bots become participating members of IM sessions just like any other client or user (i.e. user a wants bot a in chat room is creating the group he wishes to contact prior to creation of room, and invites bot to join room to chat within the chat room)),
the client bot is available to the first user terminal in the chat room since the user of the first user terminal is the group member ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat, (i.e. displayed to user a is equated to available to user A in the chat room)), and
Zhou does not explicitly disclose:  

the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, George discloses:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the client bot,

However, Herold discloses:
wherein the chat room displayed on the second user terminal, the user of which is not one of the group members of the specific group, displays the users of the first and second user terminals, but not the client bot, ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to exchange messages privately between the BOT and chat participants, not perceivable by other chat participants (Herold, [col. 7, ls. 48-64]).
Zhou-George-Herold do not explicitly disclose:
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Govindraj discloses:
the client is automatically set as a friend of the group members joining the specific group ([0161] when a user joins a group a group contact list is automatically added to the new member’s communication interface, wherein contacts are equated to as friends), based on information related to ([0161] contact list is automatically added to the new member’s communication interface, e.g. based on a user joining a group (i.e. user join information causes automatic adding of contacts/friends)) or the information related to the specific group being directly input by the group members.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George-Herold in view of Govindraj to have automatically set the client bot as a friend of the group members joining the specific group. One of ordinary skill in the art would have been motivated to do so to automatically add a group contact list to a new member’s communication interface (Govindraj, [0161]).
Regarding claim 10, Zhou-George-Herold-Govindraj disclose:
An application stored in a storage medium in association with hardware configured to perform the method of claim 1 (Zhou: [0033; FIG. 3] memory 320 comprising application programs 322 [0032] comprising processor 310 connected to memory to execute instructions).
Regarding claim 11, Zhou discloses:
A user terminal, comprising: 
an input data transferring processor configured to transfer, to a server, input data including a command and a keyword for requesting group data related to the specific group to a client bot of a specific group through a chat room ([FIGs. 4-5] [0060] legitimate runtime inputs from the client for state are defined by a set of keywords specified by the Bot definition XML, e.g. name, address, email address, job description, etc. [FIG. 2] [0027-0029] e.g. “What is Joe’s Telephone number?”, a question, where “212-555-1234” is entered by Bot A in response to the first message (i.e. keyword of telephone and what is the number as a command, e.g. request for an answer from the bot)), in which the client bot, the user terminal and another user terminal participate ([0029] first message line entered by user A see [FIG. 1] user 104 entering a message into server 102, e.g. transferring input data related to a specific group to a server; wherein "User A: What is Joe's telephone number" is input related to a specific group, see [0027; FIG. 2] item 202, IM session comprising members 204; Client A, B, and Bot A, B, user devices such as computer, PDA, or phone, wherein for a computing device to transmit to a server requires a processor to perform functions); 
a group data receiver configured to receive, from the server, group data related to the specific group that are retrieved from a group database in response to the input data through the client bot ([0029; FIG. 2] response 208 (in figure 210) "Bot A: 212-555-1234" enters the response into the server to be received by the user through a display, e.g. user receives response (group data corresponding to input data) from the server 102 in session window [0027] user devices such as computer, PDA, or phone, wherein for a computing device to receive from a server requires a receiver to receive data, e.g. messages [0076] e.g. searching for an employee phone number from a Bot, and return with search results [0056] e.g. from a search system (i.e. database)); 
a group data display configured to display the received group data, users of the user terminal and another user terminal and the client bot in the chat room on the user terminal, wherein the user of the user terminal is one of group members of the specific group ([FIG. 2] item 204 and 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat (i.e. received group data), e.g. Client A, wherein participants are displayed in the section 204 for the messaging section, e.g. Client A (i.e. first user) Client B (i.e. second user) Bot A (i.e. client bot) [0027] user devices such as computer, PDA, or phone, wherein for a computing device to display data requires a display to display the data, e.g. first user in the specific group), 
the specific group is formed in the chat service or in an external service of the chat service before the chat room is created ([0027; FIG. 2] item 204, participants of session, e.g. group members; the specific group, formed in the message session, e.g. chat service [0021] IM clients, such as user a and bot a are able to establish sessions between each other (i.e. group formed prior to session) [0025] e.g. initiated by inviting another client to the session [0026] bots become participating members of IM sessions just like any other client or user (i.e. user a wants bot a in chat room is creating the group he wishes to contact prior to creation of room, and invites bot to join room to chat within the chat room)),
the client bot is available to the first user terminal in the chat room since the user of the first user terminal is the group member ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat, (i.e. displayed to user a is equated to available to user A in the chat room)), and
Zhou does not explicitly disclose:  
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the received group data and the client bot,
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, George discloses:
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the received group data ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately; however, the group chat participants displayed in 204 include John, Max, etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a 
Zhou-George do not explicitly disclose:
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the client bot,
the client bot is automatically set as a friend of the group members joining the specific group, based on information related to the specific group extracted from information of the group members or the information related to the specific group being directly input by the group members.
However, Herold discloses:
wherein the chat room displayed on the another user terminal, the user of which is not one of the group members of the specific group, displays the users of the user terminal and another user terminal, but not the client bot ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to exchange messages privately between the BOT and chat participants, not perceivable by other chat participants (Herold, [col. 7, ls. 48-64]).
Zhou-George-Herold do not explicitly disclose:

However, Govindraj discloses:
the client is automatically set as a friend of the group members joining the specific group ([0161] when a user joins a group a group contact list is automatically added to the new member’s communication interface, wherein contacts are equated to as friends), based on information related to the specific group extracted from information of the group members ([0161] contact list is automatically added to the new member’s communication interface, e.g. based on a user joining a group (i.e. user join information causes automatic adding of contacts/friends)) or the information related to the specific group being directly input by the group members.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George-Herold in view of Govindraj to have automatically set the client bot as a friend of the group members joining the specific group. One of ordinary skill in the art would have been motivated to do so to automatically add a group contact list to a new member’s communication interface (Govindraj, [0161]).
Regarding claim 12, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, set forth above,
Zhou discloses:
wherein a third user terminal as another part of the specific group participates in the chat room in which the first and second user terminals and the client bot participates ([0021] instant messaging clients, including User A, User B, and wherein the number of exemplary clients shown herein is for illustration only, wherein any number of users/bots are able to operate through an instant messaging server, e.g. third user), and the chat room displayed on the third user terminal displays the received ([FIG. 2] item 210 in figure; see [0029] item 208 "Bot: A 212-555-1234" is displayed to users in the chat, [0021] e.g. any number of users, e.g. a third user)
Zhou does not explicitly disclose:  
the received group data and the client bot that are not displayed in the chat room on the second user terminal and displays the users of the first and second user terminals and a user of the third user terminal.
However, George discloses:
the received group data that are not displayed in the chat room on the second user terminal and displays the users of the first and second user terminals and a user of the third user terminal. ([FIG. 2] [0015-0020] private message is displayed on the monitors of all the private chat participants, e.g. wherein Max (i.e. second user) is not a part of the specific group, he would not see the message John (i.e. first user) has sent privately (e.g. to Sally, i.e. third user); however, the group chat participants displayed in 204 include John, Max, Sally etc.),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou in view of George to have displayed a message only to users within a selective group while displaying all of the users in the group. One of ordinary skill in the art would have been motivated to do so to deliver a message to just (i.e. only) the identified subset of participants (George, [0018]).
Zhou-George do not explicitly disclose:
the client bot that are not displayed in the chat room on the second user terminal,
However, Herold discloses:
the client bot that are not displayed in the chat room on the second user terminal ([col. 6, ls. 49-col. 7, ls. 16] e.g. group participant list 305 including NewChatParticipant, Chatter A, Chatter B, Chatter C, Chatter D, [col. 7, ls. 48-64] private conversation between the chat participant (i.e. NewChatParticipant) and the bot (i.e. HostBOT), wherein Chatter A is not a part of the private conversation (i.e. specific group), and does not see the HostBOT in the group participant list 305 (see FIG. 3, item 305)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Zhou-George in view of Herold in order to not display the bot on a second user terminal as not a part of the specific group. One of ordinary skill in the art would have been motivated to do so to exchange messages privately between the BOT and chat participants, not perceivable by other chat participants (Herold, [col. 7, ls. 48-64]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou-George-Herold-Govindraj in view of Heron et al. (US-20060195363-A1) hereinafter Heron.
Regarding claim 3, Zhou-George-Herold-Govindraj disclose:
The method of claim 1, as set forth above
Zhou-George-Herold-Govindraj do not explicitly disclose:
determining whether the first user terminal joins the specific group when the chat room is created; and transferring a join request with respect to the specific group if the first user terminal does not join the specific group when the chat room is created.
However, Heron discloses:
determining whether the first user terminal joins the specific group when the chat room is created ([0060] messaging module determines which other clients are to participate in the group, e.g. when initiating a discussion group); and transferring a join request with respect to the specific group if the first user terminal does not join the specific group when the chat room is created ([0061] first client sends a notification, e.g. a join request, to each other client reference by the persistent object [0060] as described to determine which other clients are to participate in the group, e.g. when initiating a discussion group).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grewal et al. (US-20130046828-A1) METHODS AND SYSTEMS FOR MANAGING GROUP CHATS AMONG TEAM MEMBERS;
Golan et al. (US-20080235005-A1) DEVICE, SYSTEM AND METHOD OF HANDLING USER REQUESTS;
Bates et al. (US-20090172539-A1) CONVERSATION ABSTRACTIONS BASED ON TRUST LEVELS IN A VIRTUAL WORLD;
Lagarde et al. (US-20030093480-A1) ACCESSING INFORMATION USING AN INSTANT MESSAGING SYSTEM;
Leber et al. (US-20030182391-A1) INTERNET BASED PERSONAL INFORMATION MANAGER
Montet et al. (US-20030220972-A1) AUTOMATIC PORTAL FOR AN INSTANT MESSAGING SYSTEM;
Lake (US-20050080859-A1) SYSTEM AND METHOD FOR AUTOMATIC POPULATION OF INSTANT MESSENGER LISTS;
Szeto et al. (US-20050234883-A1) TECHNIQUES FOR INLINE SEARCHING IN AN INSTANT MESSENGER ENVIRONMENT;
Patil (US-20080189623-A1) METHOD AND SYSTEM FOR ENHANCING COMMUNICATION WITH INSTANT MESSENGER/CHAT COMPUTER SOFTWARE APPLICATIONS;
LEE et al. (US-20120311052-A1) MESSAGING SERVICE SYSTEM AND METHOD FOR EXPANDING MEMBER ADDITION OPERATION;
Joseph et al. (US-20130055112-A1) COMPUTERIZED SYSTEM AND METHOD SUPPORTING MESSAGE-BASED GROUP COMMUNICATION SESSIONS;
JOO et al. (US-20140207882-A1) METHOD AND SYSTEM FOR PROVIDING MULTI-USER MESSENGER SERVICE;
Li et al. (US-10116596-B2) PERSONALIZING DATA SYSTEM COMPONENTS AND DATA SOURCES AS CHATBOTS IN A GROUP CHAT SESSION;
Govindraj (US-20160231888-A1) COMMUNICATION INTERFACE;
Jeoung (US-20160127301-A1) MESSAGING SYSTEM FOR DETERMINING RELIABILITY OF PUSH MESSAGES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453